On Kehearing.
Fisk, J.
A rehearing was asked for and granted upon the point covered in the last paragraph of the syllabus and of the opinion, wherein we modified the judgment of dismissal so as to make it read, “without prejudice,” instead of, “with prejudice,” to the bringing of another action.
After duly considering the written arguments submitted on such rehearing by the respective counsel, we have concluded to recede from our former views, and to eliminate from the syllabus and from the opinion what is therein said upon such point. The question was not raised by appellant’s counsel; and while this fact is not necessarily controlling, as we undoubtedly have the power, at our option, to notice errors appearing on the face of the judgment roll although not assigned (2 Enc. Pl. & Pr. 928; 2 Cyc. 984; Dufour v. Lang, 4 C. C. A. 663, 2 U. S. App. 477, 54 Fed. 913; Farrar v. Churchill, 135 U. S. 614, 34 L. ed. 249, 10 Sup. Ct. Rep. 771), still we have concluded, after a more careful examination of the record, that it is not so clear that error was committed as to warrant us in deciding the question at this time. We are not now prepared to say that in the former opinion we may not have mistakingly assumed that the dismissal amounted merely to a nonsuit at common law. In fact, while not so deciding at this time, we are inclined to the belief that the cause was fully submitted to the court for a decision on the merits within the meaning of § 6998, Eev. Codes 1905. However, we deem it advisable to reserve final decision of the point until it is properly raised.